PRICE, Presiding Judge.
This is an appeal from an order of the Circuit Court of Morgan County denying appellant’s discharge on habeas corpus.
The stipulated facts are that petitioner was convicted of the offense of assault with intent to murder on July 12, 1957, and was sentenced to serve seven years in the penitentiary ; that he was granted probation for a period of ten years; that after serving eight and one-lialf years of the ten year probationary period he was, on December 9, 1965, convicted of manslaughter in the first degree and his punishment fixed at five years in the penitentiary for this offense. After a hearing was had petitioner’s probation was revoked and he was ordered to serve the original seven-year sentence.
It is appellant’s insistence that after the expiration of seven years from his commitment to probation he had completed his full sentence and that he was entitled to his discharge on habeas corpus.
This question has been decided adversely to appellant’s contention. Our appellate courts have held that under Title 42, Section 24, Code of Alabama, a probationer is not entitled to credit on his sentence for time served on probation. Persall v. State, 31 Ala.App. 309, 16 So.2d 332; Dixon v. State, 42 Ala.App. 341, 164 So.2d 509; Ex parte Hutchinson, 264 Ala. 447, 87 So.2d 847.
The judgment is affirmed.
Affirmed.
JOHNSON, J., recuses self.